Exhibit 10.2

Execution Version

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of October 21, 2020, by and among Rice Acquisition Corp., a Delaware
corporation (the “Company”), Rice Acquisition Holdings LLC, a Delaware limited
liability company (“Opco” and together with the Company, the “SPAC Parties”),
and Continental Stock Transfer & Trust Company, a New York corporation (the
“Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1 (File No. 333-249340)
(the “Registration Statement”) and prospectus (the “Prospectus”) for the initial
public offering of the Company’s units (the “Units”), each of which consists of
one share of the Company’s Class A common stock, par value $0.0001 per share
(the “Common Stock” and, the holders of Common Stock sold as part of the Units,
the “Public Stockholders”), and one-half of one redeemable warrant, each whole
warrant entitling the holder thereof to purchase one share of Common Stock (such
initial public offering hereinafter referred to as the “Offering”), has been
declared effective as of the date hereof by the U.S. Securities and Exchange
Commission;

 

WHEREAS, prior to the Offering, the Company issued an additional 2,500 shares of
Common Stock to Rice Acquisition Sponsor LLC, a Delaware limited liability
company (“Sponsor”), and Opco issued 100 Class A Units (“Class A Units”) to
Sponsor;

 

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Barclays Capital Inc. as representative (the
“Representative”) of the several underwriters (the “Underwriters”) named
therein; and

 

WHEREAS, as described in the Registration Statement, $221,326,000 of the gross
proceeds of the Offering and sale of the Private Placement Warrants (as defined
in the Underwriting Agreement) (or $254,221,000 if the Underwriters’
over-allotment option is exercised in full) will be delivered to the Trustee to
be deposited and held in a segregated trust account located at all times in the
United States (the “Trust Account”) for the benefit of the SPAC Parties and the
holders of Common Stock and Class A Units, as hereinafter provided (the amount
to be delivered to the Trustee (and any interest subsequently earned thereon) is
referred to herein as the “Property,” the holders for whose benefit the Trustee
shall hold the Property will be referred to as the “Holders,” and the Holders,
the Company and Opco will be referred to together as the “Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $7,525,000 or $8,653,750 if the Underwriters’ over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that may be payable by the Company to the Underwriters upon the
consummation of the Business Combination (as defined below) (the “Deferred
Discount”); and

 

WHEREAS, the SPAC Parties and the Trustee desire to enter into this Agreement to
set forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 



 

 



 

NOW THEREFORE, IT IS AGREED:

 

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account established by the Trustee at J.P.
Morgan Chase Bank, N.A. (or at another U.S. chartered commercial bank with
consolidated assets of $100 billion or more) in the United States, maintained by
the Trustee and at a brokerage institution selected by the Trustee that is
reasonably satisfactory to the SPAC Parties;

 

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

 

(c) In a timely manner, upon the written instruction of the SPAC Parties, invest
and reinvest the Property in United States government securities within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended,
having a maturity of 185 days or less, or in money market funds meeting the
conditions of paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended, which invest
only in direct U.S. government treasury obligations, as determined by the SPAC
Parties; the Trustee may not invest in any other securities or assets, it being
understood that the Trust Account will earn no interest while account funds are
uninvested awaiting the SPAC Parties’ instructions hereunder and the trustee may
earn bank credits or other considerations;

 

(d) Collect and receive, when due, all interest or other income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

 

(e) Promptly notify the SPAC Parties of all communications received by the
Trustee with respect to any Property requiring action by the SPAC Parties;

 

(f) Supply any necessary information or documents as may be requested by the
SPAC Parties (or their authorized agents) in connection with the SPAC Parties’
preparation of the tax returns relating to assets held in the Trust Account;

 

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the SPAC
Parties to do so;

 

(h) Render to the SPAC Parties monthly written statements of the activities of,
and amounts in, the Trust Account reflecting all receipts and disbursements of
the Trust Account;

 

(i) Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the SPAC
Parties (“Termination Letter”) in a form substantially similar to that attached
hereto as either Exhibit A or Exhibit B, as applicable, signed on behalf of each
of the SPAC Parties, by the Chief Executive Officer, President, Chief Financial
Officer, Secretary or Chairman of the board of directors (the “Board”) or other
authorized officer, as applicable, and complete the liquidation of the Trust
Account and distribute the Property in the Trust Account, including interest not
previously released to Opco to pay franchise and income taxes (less up to
$100,000 of interest that may be released to Opco to pay dissolution expenses),
only as directed in the Termination Letter and the other documents referred to
therein, or (y) upon the date which is the later of (1) 24 months after the
closing of the Offering and (2) such later date as may be approved by the
Company’s stockholders in accordance with the Company’s amended and restated
certificate of incorporation, if a Termination Letter has not been received by
the Trustee prior to such date, in which case the Trust Account shall be
liquidated in accordance with the procedures set forth in the Termination Letter
attached as Exhibit B and the Property in the Trust Account, including interest
not previously released to Opco to pay franchise and income taxes (less up to
$100,000 of interest that may be released to Opco to pay dissolution expenses)
shall be distributed to the Holders of record as of such date;

 



2

 



 

(j) Upon joint written request from the SPAC Parties, which may be given from
time to time in a form substantially similar to that attached hereto as
Exhibit C (a “Tax Payment Withdrawal Instruction”), withdraw from the Trust
Account and distribute to Opco the amount of interest earned on the Property
requested by the SPAC Parties to cover any income or franchise tax obligation
owed by the SPAC Parties as a result of assets of the SPAC Parties or interest
or other income earned on the Property, which amount shall be delivered directly
to Opco by electronic funds transfer or other method of prompt payment, and Opco
shall forward such payment to the relevant taxing authority; provided, however,
that to the extent there is not sufficient cash in the Trust Account to pay such
tax obligation, the Trustee shall liquidate such assets held in the Trust
Account as shall be designated by the SPAC Parties in writing to make such
distribution; provided, further, that if the tax to be paid is a franchise tax,
the written request by the SPAC Parties to make such distribution shall be
accompanied by a copy of the franchise tax bill from the State of Delaware and a
written statement from the principal financial officer of each of the SPAC
Parties setting forth the actual amount payable. The written request of the SPAC
Parties referenced above shall constitute presumptive evidence that Opco is
entitled to said funds, and the Trustee shall have no responsibility to look
beyond said request;

 

(k) Upon joint written request from the SPAC Parties, which may be given from
time to time in a form substantially similar to that attached hereto as
Exhibit D (a “Stockholder Redemption Withdrawal Instruction”), the Trustee shall
distribute on behalf of the SPAC Parties the amount requested by the SPAC
Parties to be used to redeem shares of Common Stock from Public Stockholders
properly submitted in connection with a stockholder vote to approve an amendment
to the Company’s amended and restated certificate of incorporation that would
affect the substance or timing of the Company’s obligation to redeem 100% of its
public shares of Common Stock if the Company has not consummated an initial
Business Combination within such time as is described in the Company’s amended
and restated certificate of incorporation. The written request of the SPAC
Parties referenced above shall constitute presumptive evidence that the SPAC
Parties are entitled to distribute said funds, and the Trustee shall have no
responsibility to look beyond said request; and

 

(l) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Section 1(i), 1(j) or 1(k) above.

 



3

 



 

2. Agreements and Covenants of the Company and Opco. Each of the Company and
Opco, jointly and severally, hereby agrees and covenants to:

 

(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairperson of the Board, President, Chief Executive Officer, Chief
Financial Officer or Secretary on behalf of the Company, in its individual
capacity and in its capacity as managing member of Opco. In addition, except
with respect to its duties under Sections 1(i), 1(j) and 1(k) hereof, the
Trustee shall be entitled to rely on, and shall be protected in relying on, any
verbal or telephonic advice or instruction which it, in good faith and with
reasonable care, believes to be given by any one of the persons authorized above
to give written instructions, provided that such SPAC Party shall promptly
confirm such instructions in writing;

 

(b) Subject to Section 4 hereof, hold the Trustee harmless and indemnify the
Trustee from and against any and all expenses, including reasonable counsel fees
and disbursements, or losses suffered by the Trustee in connection with any
action taken by it hereunder and in connection with any action, suit or other
proceeding brought against the Trustee involving any claim, or in connection
with any claim or demand, which in any way arises out of or relates to this
Agreement, the services of the Trustee hereunder, or the Property or any
interest earned on the Property, except for expenses and losses resulting from
the Trustee’s gross negligence, fraud or willful misconduct. Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 2(b), it shall notify the SPAC Parties in
writing of such claim (hereinafter referred to as the “Indemnified Claim”). The
Trustee shall have the right to conduct and manage the defense against such
Indemnified Claim; provided that the Trustee shall obtain the consent of the
SPAC Parties with respect to the selection of counsel, which consent shall not
be unreasonably withheld. The Trustee may not agree to settle any Indemnified
Claim without the prior written consent of the SPAC Parties, which such consent
shall not be unreasonably withheld. The Company and Opco may participate in such
action with its own counsel;

 

(c) Pay the Trustee the fees set forth on Schedule A hereto, including an
initial acceptance fee, annual administration fee, and transaction processing
fee which fees shall be subject to modification by the parties from time to
time. It is expressly understood that the Property shall not be used to pay such
fees unless and until it is distributed to Opco pursuant to Sections 1(i)
through 1(k) hereof. Opco shall pay the Trustee the initial acceptance fee and
the first annual administration fee at the consummation of the Offering. Neither
SPAC Party shall be responsible for any other fees or charges of the Trustee
except as set forth in this Section 2(c), Schedule A and as may be provided in
Section 2(b) hereof;

 

(d) In connection with any vote of the Company’s stockholders regarding a
merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination involving the Company and one or
more businesses (the “Business Combination”), provide to the Trustee an
affidavit or certificate of the inspector of elections for the stockholder
meeting verifying the vote of such stockholders regarding such Business
Combination;

 



4

 



 

(e) Provide the Representative with a copy of any Termination Letter(s) and/or
any other correspondence that is sent to the Trustee with respect to any
proposed withdrawal from the Trust Account promptly after it issues the same;

 

(f) Instruct the Trustee to make only those distributions that are permitted
under this Agreement, and refrain from instructing the Trustee to make any
distributions that are not permitted under this Agreement; and

 

(g) Within five (5) business days after the Representative exercises the
over-allotment option (or any unexercised portion thereof) or such
over-allotment option expires, provide the Trustee with a notice in writing
(with a copy to the Representative) of the total amount of the Deferred
Discount.

 

3. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this Agreement and that which
is expressly set forth herein;

 

(b) Take any action with respect to the Property, other than as directed in
Section 1 hereof, and the Trustee shall have no liability to any party except
for liability arising out of the Trustee’s gross negligence, fraud or willful
misconduct;

 

(c) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the SPAC Parties given as provided herein to do so and Opco
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

 

(d) Refund any depreciation in principal of any Property;

 

(e) Assume that the authority of any person designated by the Company or Opco to
give instructions hereunder shall not be continuing unless provided otherwise in
such designation, or unless the Company or Opco shall have delivered a written
revocation of such authority to the Trustee;

 

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the Trustee’s best judgment, except for the Trustee’s gross negligence, fraud or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee, which counsel may be the Company’s
counsel), statement, instrument, report or other paper or document (not only as
to its due execution and the validity and effectiveness of its provisions, but
also as to the truth and acceptability of any information therein contained)
which the Trustee believes, in good faith and with reasonable care, to be
genuine and to be signed or presented by the proper person or persons. The
Trustee shall not be bound by any notice or demand, or any waiver, modification,
termination or rescission of this Agreement or any of the terms hereof, unless
evidenced by a written instrument delivered to the Trustee, signed by the proper
party or parties and, if the duties or rights of the Trustee are affected,
unless it shall give its prior written consent thereto;

 



5

 



 

(g) Verify the accuracy of the information contained in the Registration
Statement;

 

(h) Provide any assurance that any Business Combination entered into by the
Company or any other action taken by the Company is as contemplated by the
Registration Statement;

 

(i) File information returns with respect to the Trust Account with any local,
state or federal taxing authority or provide periodic written statements to the
SPAC Parties documenting the taxes payable by the SPAC Parties, if any, relating
to any interest income earned on the Property;

 

(j) Prepare, execute and file tax reports, income or other tax returns and pay
any taxes with respect to any income generated by, and activities relating to,
the Trust Account, regardless of whether such tax is payable by the Trust
Account or the SPAC Parties, including, but not limited to, income tax
obligations, except pursuant to Section 1(j) hereof; or

 

(k) Verify calculations, qualify or otherwise approve the Company’s written
requests for distributions pursuant to Sections 1(i), 1(j) and 1(k) hereof.

 

4. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the SPAC Parties under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the SPAC Parties and their assets outside the
Trust Account and not against the Property or any monies in the Trust Account.

 

5. Termination. This Agreement shall terminate as follows:

 

(a) If the Trustee gives written notice to the SPAC Parties that it desires to
resign under this Agreement, the SPAC Parties shall use their reasonable efforts
to locate a successor trustee, pending which the Trustee shall continue to act
in accordance with this Agreement. At such time that the SPAC Parties notify the
Trustee that a successor trustee has been appointed and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however, that
in the event that the SPAC Parties do not locate a successor trustee within
ninety (90) days of receipt of the resignation notice from the Trustee, the
Trustee may submit an application to have the Property deposited with any court
in the State of New York or with the United States District Court for the
Southern District of New York and upon such deposit, the Trustee shall be immune
from any liability whatsoever; or

 

(b) At such time that the Trustee has completed the liquidation of the Trust
Account and its obligations in accordance with the provisions of Section 1(i)
hereof (which section may not be amended under any circumstances) and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 2(b).

 



6

 



 

6. Miscellaneous.

 

(a) The Company, Opco and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company, Opco and the Trustee will each restrict
access to confidential information relating to such security procedures to
authorized persons. Each party must notify the other party immediately if it has
reason to believe unauthorized persons may have obtained access to such
confidential information, or of any change in its authorized personnel. In
executing funds transfers, the Trustee shall rely upon all information supplied
to it by the SPAC Parties, including account names, account numbers, and all
other identifying information relating to a Beneficiary, Beneficiary’s bank or
intermediary bank. Except for any liability arising out of the Trustee’s gross
negligence, fraud or willful misconduct, the Trustee shall not be liable for any
loss, liability or expense resulting from any error in the information or
transmission of the funds.

 

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. This Agreement may be executed in several original or
facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

 

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for
Sections 1(i), 1(j) and 1(k) hereof (which sections may not be modified, amended
or deleted without the affirmative vote of sixty-five percent (65%) of the then
outstanding shares of Common Stock and shares of Class B common stock, par value
$0.0001 per share, of the Company, voting together as a single class; provided
that no such amendment will affect any Public Stockholder who has properly
elected to redeem his, her or its shares of Common Stock in connection with a
stockholder vote to approve an amendment to this Agreement that would affect the
substance or timing of the Company’s obligation to redeem 100% of its shares of
Common Stock and Class A Units if the Company does not complete its initial
Business Combination within the time frame specified in the Company’s amended
and restated certificate of incorporation), this Agreement or any provision
hereof may only be changed, amended or modified (other than to correct a
typographical error) by a writing signed by each of the parties hereto.

 

(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, State of New York, for purposes
of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.

 



7

 



 

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile or email transmission:

 

if to the Trustee, to:

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez
Email: fwolf@continentalstock.com
Email: cgonzalez@continentalstock.com

 

if to the Company or Opco, to:

Rice Acquisition Corp.
102 East Main Street, Second Story
Carnegie, Pennsylvania 15106
Attn: J. Kyle Derham
Email: kyle@riceinvestmentgroup.com

 

in each case, with copies to:

Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2500
Houston, Texas 77002
Attn: Ramey Layne
Email: rlayne@velaw.com

 

and

Barclays Capital Inc.
745 7th Avenue
New York, NY 10019
Attn: Emily Markham
Email: Emily.Markham@barclays.com

 

and

Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attn: Christian Nagler, Esq.
Email: cnagler@kirkland.com


 



8

 

 

(f) Each of the Company, Opco and the Trustee hereby represents that it has the
full right and power and has been duly authorized to enter into this Agreement
and to perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

 

(g) Each of the Company, Opco and the Trustee hereby acknowledges and agrees
that the Representative, on behalf of the Underwriters, is a third party
beneficiary of this Agreement.

 

(h) Except as specified herein, no party to this Agreement may assign its rights
or delegate its obligations hereunder to any other person or entity.

 

[Signature Page Follows]

 

9

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  Continental Stock Transfer & Trust Company,
as Trustee         By: /s/ Francis Wolf   Name: Francis Wolf   Title: Vice
President         COMPANY:       Rice Acquisition Corp.         By: /s/ Daniel
Joseph Rice, IV   Name: Daniel Joseph Rice, IV   Title: Chief Executive Officer
        OPCO:       Rice Acquisition Holdings LLC         By: /s/ Daniel Joseph
Rice, IV   Name: Daniel Joseph Rice, IV   Title: Chief Executive Officer

 

[Signature Page to Investment Management Trust Agreement]



 

10

 

 

Schedule A

 

Fee Item

  Time and method of payment  Amount  Initial set-up fee.  Initial closing of
Offering by wire transfer.  $4,500.00  Trustee administration fee  Payable
annually.  First year fee payable at initial closing of Offering by wire
transfer; thereafter, payable by wire transfer or check.  $12,500.00 
Transaction processing fee for disbursements to Company under Sections 1(i),
1(j) and 1(k)  Deduction by Trustee from accumulated income following
disbursement made to Opco under Section 1  $250.00  Paying Agent services as
required pursuant to Sections 1(i) and 1(k)  Billed to Opco upon delivery of
service pursuant to Sections 1(i) and 1(k)   Prevailing rates 

 



11

 



 

Exhibit A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re:Trust Account—Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement by and
among Rice Acquisition Corp. (the “Company”), Rice Acquisition Holdings LLC
(“Opco”) and Continental Stock Transfer & Trust Company (the “Trustee”), dated
as of October 21, 2020 (the “Trust Agreement”), this is to advise you that the
Company has entered into an agreement with _______________ (the “Target
Business”) to consummate a business combination with Target Business (the
“Business Combination”) on or about _______________, 20___. The Company shall
notify you at least seventy-two (72) hours in advance of the actual date of the
consummation of the Business Combination (the “Consummation Date”). Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account and to transfer the
proceeds into the trust operating account at J.P. Morgan Chase Bank, N.A. to the
effect that, on the Consummation Date, all of the funds held in the Trust
Account will be immediately available for transfer to the account or accounts
that the SPAC Parties shall direct on the Consummation Date. It is acknowledged
and agreed that while the funds are on deposit in the trust operating account at
J.P. Morgan Chase Bank, N.A. awaiting distribution, Opco will not earn any
interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated concurrently with your transfer of funds to the accounts as
directed by the SPAC Parties (the “Notification”) and (ii) the SPAC Parties
shall deliver to you (a) a certificate of the Chief Executive Officer of the
Company, which verifies that the Business Combination has been approved by a
vote of the Company’s stockholders, if a vote is held and (b) written
instruction signed by the SPAC Parties with respect to the transfer of the funds
held in the Trust Account, including payment of the Deferred Discount from the
Trust Account (the “Instruction Letter”). You are hereby directed and authorized
to transfer the funds held in the Trust Account immediately upon your receipt of
the Notification and the Instruction Letter, in accordance with the terms of the
Instruction Letter. In the event that certain deposits held in the Trust Account
may not be liquidated by the Consummation Date without penalty, you will notify
the SPAC Parties in writing of the same and the SPAC Parties shall direct you as
to whether such funds should remain in the Trust Account and be distributed
after the Consummation Date to Opco. Upon the distribution of all the funds, net
of any payments necessary for reasonable unreimbursed expenses related to
liquidating the Trust Account, your obligations under the Trust Agreement shall
be terminated.

 



A-1

 



 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the SPAC Parties, the
funds held in the Trust Account shall be reinvested as provided in Section 1(c)
of the Trust Agreement on the business day immediately following the
Consummation Date as set forth in such written instructions as soon thereafter
as possible.

 



  Very truly yours,         Rice Acquisition Corp.         By:     Name: Daniel
Joseph Rice, IV   Title: Chief Executive Officer         Rice Acquisition
Holdings LLC         By:     Name: Daniel Joseph Rice, IV   Title: Chief
Executive Officer



 

cc:Barclays Capital Inc.

 

A-2

 

 

Exhibit B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re:Trust Account — Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement by and
among Rice Acquisition Corp. (the “Company”), Rice Acquisition Holdings LLC and
Continental Stock Transfer & Trust Company (the “Trustee”), dated as of October
21, 2020 (the “Trust Agreement”), this is to advise you that the Company has
been unable to effect a business combination with a Target Business within the
time frame specified in the Company’s Amended and Restated Certificate of
Incorporation, as described in the Company’s Prospectus relating to the
Offering. Capitalized terms used but not defined herein shall have the meanings
set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account and to transfer the total
proceeds into the trust operating account at J.P. Morgan Chase Bank, N.A. to
await distribution to the Holders. The SPAC Parties have selected J.P. Morgan
Chase Bank, N.A. as the effective date for the purpose of determining when the
Holders will be entitled to receive their share of the liquidation proceeds. You
agree to be the Paying Agent of record and, in your separate capacity as Paying
Agent, agree to distribute said funds directly to the Holders in accordance with
the terms of the Trust Agreement, the Amended and Restated Certificate of
Incorporation of the Company and the Amended and Restated Limited Liability
Company Agreement of Opco. Upon the distribution of all the funds, net of any
payments necessary for reasonable unreimbursed expenses related to liquidating
the Trust Account, your obligations under the Trust Agreement shall be
terminated, except to the extent otherwise provided in Section 1(j) of the Trust
Agreement.

 

[Signature page follows]

 

B-1

 

 

  Very truly yours,         Rice Acquisition Corp.         By:       Name:
Daniel Joseph Rice, IV     Title: Chief Executive Officer         Rice
Acquisition Holdings LLC         By:       Name: Daniel Joseph Rice, IV    
Title: Chief Executive Officer

 



cc:Barclays Capital Inc.



 

B-2

 

 

Exhibit C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re:Trust Account — Tax Payment Withdrawal Instruction

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement by and
among Rice Acquisition Corp. (the “Company”), Rice Acquisition Holdings LLC
(“Opco”) and Continental Stock Transfer & Trust Company (the “Trustee”), dated
as of October 21, 2020 (the “Trust Agreement”), the SPAC Parties hereby request
that you deliver to Opco $_______________ of the interest income earned on the
Property as of the date hereof. Capitalized terms used but not defined herein
shall have the meanings set forth in the Trust Agreement.

 

Opco needs such funds to pay for the tax obligations as set forth on the
attached tax return or tax statement. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to Opco’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

[Signature page follows]

 

C-1

 



 

  Very truly yours,         Rice Acquisition Corp.         By:       Name:
Daniel Joseph Rice, IV     Title: Chief Executive Officer         Rice
Acquisition Holdings LLC         By:       Name: Daniel Joseph Rice, IV    
Title: Chief Executive Officer





 

cc:Barclays Capital Inc.



 

C-2

 

 

Exhibit D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re:Trust Account — Stockholder Redemption Withdrawal Instruction

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement by and
among Rice Acquisition Corp. (the “Company”), Rice Acquisition Holdings LLC
(“Opco”) and Continental Stock Transfer & Trust Company (the “Trustee”), dated
as of October 21, 2020 (the “Trust Agreement”), the SPAC Parties hereby request
that you deliver to the redeeming Public Stockholders of the Company
$_______________ of the principal and interest income earned on the Property as
of the date hereof. Capitalized terms used but not defined herein shall have the
meanings set forth in the Trust Agreement.

 

The SPAC Parties need such funds to pay the Public Stockholders who have
properly elected to have their shares of Common Stock redeemed by the Company in
connection with a stockholder vote to approve an amendment to the Company’s
amended and restated certificate of incorporation that affects the substance or
timing of the SPAC Parties’ obligation to redeem 100% of the Common Stock and
Class A Units if the Company has not consummated an initial Business Combination
within such time as is described in the Company’s amended and restated
certificate of incorporation. As such, you are hereby directed and authorized to
transfer (via wire transfer) such funds promptly upon your receipt of this
letter to the redeeming Public Stockholders in accordance with your customary
procedures.

 

[Signature page follows]

 

D-1

 

 





      Very truly yours,       Rice Acquisition Corp.       By:       Name:
Daniel Joseph Rice, IV     Title: Chief Executive Officer       Rice Acquisition
Holdings LLC       By:       Name: Daniel Joseph Rice, IV     Title: Chief
Executive Officer



 

cc:Barclays Capital Inc.

 

 

D-2



 

 